ACCEPTED
                                                                                       03-15-00525-CR
                                                                                               7167705
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  9/30/2015 1:57:58 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                            NO. 03-15-0000525-CR

STATE OF TEXAS                      §         IN THE              FILED IN
                                                           3rd COURT OF APPEALS
                                    §                          AUSTIN, TEXAS
VS.                                 §         THIRD    COURT
                                                           9/30/2015 1:57:58 PM
                                    §                        JEFFREY D. KYLE
                                                                   Clerk
JEREMY TEAK PALMER                  §         OF APPEALS


                         MOTION TO RECONSIDER

      Now Comes Jeremy Teak Palmer, Appellate in the above entitled and

numbered cause and files this Motion to Reconsider the Court’s dismissal of his

appeal and would show as follows:

      1. On June 16, 2015 Appellate was sentenced to 16 years in TDC. At the

         time of Appellant’s sentencing John A. Olson was his court appointed

         attorney. Appellate desired to Appeal the court’s sentence and advised

         John A. Olson. The Notice of Appeal was due on July 16, 2015.

      2. John A. Olson failed to file a timely Notice of Appeal and subsequently

         filed one on August 12, 2015.

      3. On August 12, 2015 John A. Olson filed a Motion to Withdraw and the

         court granted same on August 20, 2015.

      4. On August 21, 2015 the Court appointed the undersigned counsel to

         represent Appellate.

      5. Counsel for Appellate has reviewed the pleadings and Motions filed in
   this cause, conferred with Appellant’s previous counsel John A. Olson

   and believes that Appellate was provided inadequate assistance of

   counsel by John A. Olson.

6. Appellate move the court that their Order of Dismissal be vacated and

   that this matter be returned to the trial court for a determination as to

   whether or not Appellate received inadequate assistance of counsel in the

   perfection of his appeal. Jack v. State 194 S.W.3 119.

      Wherefore, Appellate prays for the relief requested in this Motion.




                                 Respectfully submitted,

                                 Law Offices of Gary F. Churak P.C.
                                 14310 Northbrook Ste. 210
                                 San Antonio, Texas 78232
                                 Tel: (210) 491-4443
                                 Fax: (210) 491-4446


                                 By: /S/Gary F. Churak
                                   Gary F. Churak
                                   State Bar No. 04245500
                                   churaklaw@msn.com
                                   Attorney for Jeremy Teak Palmer
                       CERTIFICATE OF COMPLAINCE

       This document complies with the typeface requirements of Tex. R. App. P.
9.4(e) because it has been prepared in a conventional typeface no smaller than 14-
point for text and 12-point for footnotes. This document also complies with
the word-count limitations of Tex. R. App. P. 9.4(i), if applicable, because it
contains 398 words, excluding any parts exempted by Tex. R. App. P. 9.4(i)(1).



              /S/_Gary F. Churak_______________



                         CERTIFICATE OF SERVICE

      This is to certify that on September 30, 2015, a true and correct copy of the

above and foregoing document was served on the Mr. Daniel Palmitier, District

Attorney's Office, Comal County.



                                          /S/Gary F. Churak
                                           Gary F. Churak